     Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 1 of 31




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JULIAN KAHLON,


             Plaintiff,
                                     Civil Action No. 1:20-cv-3774
                 vs.                 (MKV)


PROJECT VERTE INC,

             Defendant.




        MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT’S
               MOTION FOR SUMMARYJUDGMENT
            Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 2 of 31




                                                  TABLE OF CONTENTS

PRELIMINARY STATEMENT .................................................................................................. 1

STATEMENT OF FACTS ........................................................................................................... 3

     I. PROJECT VERTE’S CORPORATE MAKEUP: INVESTORS, DIRECTORS,
        AND FINANCING ............................................................................................................ 3

     II. PLAINTIFF’S EMPLOYMENT AGREEMENT AS CEO OF
         PROJECT VERTE ............................................................................................................ 5

ARGUMENT ............................................................................................................................... 12

     I.      SUMMARY JUDGMENT STANDARD .................................................................... 12

     II.     THE COURT SHOULD NOT GRANT SUMMARY JUDGMENT ...................... 12

             A.      Defendant Breached Mr. Kahlon’s Employment Agreement. ....................... 12

                     i.      Defendant Fired Mr. Kahlon Without “Cause.” .......................................... 13

                     ii.     Defendant Did Not Terminate Mr. Kahlon in “Good Faith.” ..................... 18

                     iii.    Defendant Failed to Give Mr. Kahlon Notice As Required By His
                             Employment Agreement ................................................................................ 21

             B.      Plaintiff’s Claim for Breach of the Implied Covenant of Good Faith and Fair
                     Dealing Articulates a Separate Theory of Breach of Contract ....................... 23

             C.      Plaintiff Has Plead Violations of NYLL Section 193 For Failure to Pay
                     Earned Severance Wage Supplements Sufficient to Survive Defendant’s
                     Motion for Summary Judgment......................................................................... 24

CONCLUSION ............................................................................................................................ 25




                                                                     i
            Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 3 of 31




                                               TABLE OF AUTHORITIES

CASES                                                                                                                        PAGE(S)

Anderson v. Liberty Lobby,
477 U.S. 242, 250 (1986) .............................................................................................................. 12

Apotex Corp. v. Hospira Healthcare India Private Ltd.,
No. 18-CV-4903 (JMF), 2019 WL 3066328, at *6 (S.D.N.Y. July 12, 2019) ............................. 23

Beach v. HSBC Bank USA, N.A.,
No. 17CV5153, 2018 WL 3996931, at *9 (S.D.N.Y. Aug. 21, 2018). ............................. 14, 23, 24

Bonnie & Co. Fashions v. Bankers Tr. Co.,
945 F.Supp. 693, 717-18 (S.D.N.Y. 1996) ................................................................................... 22

Capuano v. Island Comp. Prods., Inc.,
382 F. Supp. 2d 326, 338–39 (D. Conn. 2005) ........................................................................... 18

Cruz v. FXDirectDealer, LLC,
720 F.3d 115, 125 (2d Cir. 2013) .................................................................................................. 19

Danusiar v. Auditchain USA, Inc.,
No. 20 Civ. 1477, 2020 WL 6126378, at *8 (S.D.N.Y. Oct. 8, 2020) ......................................... 24

Gilman v. Marsh & McLennan Co., Inc.,
85 F.Supp.3d 757, 767 (S.D.N.Y. 2015) ....................................................................................... 17

Kemelhor v. Penthouse Intern., Ltd.,
689 F.Supp. 205, 213 (S.D.N.Y. June 3, 1988) ............................................................................. 14

Kirkland v. Cablevision Sys.,
760 F.3d 223, 224 (2d Cir. 2014) ................................................................................................. 12

Leberman v. John Blair Co.,
880 F.2d 1555, 1559–60 (2d. Cir. 1989) ....................................................................................... 23

Markovits v. Venture Info Cap., Inc.,
129 F. Supp. 2d 647, 654 (S.D.N.Y. 2001) ............................................................................. 21, 22

Marvel Characters, Inc. v. Simon,
310 F.3d 280, 286 (2d Cir. 2002) ................................................................................................. 12

Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
475 U.S. 574, 587 (1986) ............................................................................................................. 12



                                                                    ii
            Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 4 of 31




Monagle v. Scholastic, Inc.,
No. 06 Civ. 14342 GEL, 2007 WL 766282, (S.D.N.Y. Mar. 9, 2007) ........................................ 25

Naccarato v. Commercial Capital Corp.,
859 N.Y.S.2d 904 (Sup. Ct. N.Y. Cnty. 2008) ............................................................................. 22

Pachter v. Bernard Hodes Group, Inc.,
541 F.3d 461, 463-64 (2d Cir.2008) ............................................................................................. 24

Perry v. Int'l Transp. Workers' Fed'n,
750 F. Supp. 1189, 1194 (S.D.N.Y. 1990) ................................................................................... 12

Prudential-Bache Sec., Inc. v. Caporale,
664 F. Supp. 72, 74 (S.D.N.Y. 1987) ........................................................................................... 18

Race v. Goldstar Jewellery, LLC,
84 A.D.3d 1342, 1343 (2d Dept. 2011) ........................................................................................ 17

Reiss v. Arabian Am. Oil Co.,
279 A.D. 805 (2d Dep't 1952), aff'd, 304 N.Y. 953, 110 N.E.2d 888 (1953) ............................... 19

Research Frontier Inc. v. Prelco Inc.,
18-CV-2939, 2020 WL 6746730, at *7 (E.D.N.Y. Nov. 17, 2020) ............................................. 22

Rothenberg v. Lincoln Farm Camp, Inc.,
755 F.2d 1017, 1020–21 (2d Cir. 1985) ....................................................................................... 19

Ryan v. Kellogg Partners Institutional Servs.,
19 N.Y.3d 1, 16, 945 N.Y.S.2d 593, 602, 968 N.E.2d 947 (2012) .............................................. 25

Scudder v. Jack Hall Plumbing & Heating, Inc.,
302 A.D.2d 848 (2003) .................................................................................................................. 22

Sudul v. Computer Outsourcing Services, Inc.,
917 F.Supp. 1033, 1045 (S.D.N.Y. 1996) .................................................................................... 19

Swan Media Grp., Inc. v. Staub,
841 F. Supp. 2d 804, 807 (S.D.N.Y. 2012) .................................................................................. 12

Tractebel Energy Mktg., Inc. v. AEP Power Mktg., Inc.,
487 F.3d 89, 98 (2d Cir. 2007) ..................................................................................................... 23

Welland v. Citigroup, Inc.,
No. 00 Civ. 738, 2003 WL 22973574, at *13) ............................................................................. 14




                                                                    iii
            Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 5 of 31




STATUTES AND OTHER AUTHORITIES

Fed. R. Civ. P. 56(c) ..................................................................................................................... 12
New York Labor Law §§ 191, 193, 198 ................................................................................. 24, 25




                                                                     iv
         Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 6 of 31




                                PRELIMINARY STATEMENT

        Defendant’s Motion for Summary Judgment cannot escape the fundamental problem that

has plagued Defendant Project Verte and majority shareholders the AJ Group since they originally

decided to terminate Plaintiff’s employment for cause – they failed to disguise their pretextual

intentions and, as a result, contradict their stated intentions at nearly every turn. Defendant’s true

motive in terminating Plaintiff was simple: to further consolidate power among the majority

shareholder group on the Board and dilute the shares and voting power of the minority group.

Plaintiff, as CEO, was unwittingly caught in this power struggle, and did nothing more than

attempt to keep the ship afloat and avoid the threat of piracy by the majority shareholders.

        Plaintiff ultimately failed in his efforts, the ship was plundered, and Plaintiff was

terminated unfairly. Defendant succeeded in terminating Plaintiff, kicking Plaintiff and the

minority shareholder group off the board, and diluting Plaintiff and the minority shareholder

group’s shares. Plaintiff was made to walk the plank for doing nothing more than defending the

ship.

        And in building its pretextual case against Plaintiff to walk the plank, Defendant made false

representations and resorted to bold and barely concealed acts of bad faith. While Defendant insists

that Plaintiff blocked the passage of “emergency” convertible notes, it is demonstrably untrue that

Plaintiff refused to execute the notes. In fact, on February 28, Plaintiff informed the Board’s

attorney that he would “love to sign” and that he simply needed to ask questions of the Board’s

attorney. In fact, Plaintiff’s concerns regarding the need for due diligence with respect to the

convertible notes were well founded. The Company lacked certified financial statements, internal

controls to ensure Board neutrality, or any formal valuation for the sake of the convertible notes

further corroborated the fact that the AJ Group was breaching their fiduciary duties to the Board,




                                                  1
         Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 7 of 31




the Company and to the TNJ shareholder group. Instead of receiving cooperation and answers,

Plaintiff was fired a mere five days (including a weekend) after being asked to sign the note.

       In addition, the AJ Group Board Members representing the majority interests of the

Company made unreasonable, bad faith demands on Plaintiff with the intention of forcing a

termination event. In fact, despite the AJ Group Board Member’s representations to the contrary,

there was no need whatsoever to require Plaintiff’s “approval” for the convertible notes as CEO.

This purported requirement is referenced nowhere in the Company’s formation documents. In

fact, this requirement was simply the unilateral mandate of a rogue shareholder group without any

legitimate authority under the founding documents or prior Board precedent. These actions were

used to pretextually justify the AJ Group shareholders’ efforts to depose Plaintiff as CEO.

       In fact, the AJ group’s behavior in the days before and after the vote on the convertible

notes utterly betray their pretextual and bad faith motives. For instance, Mr. Chaluts ultimately

signed the notes in early March despite the fact that he is neither CEO nor an officer. And while

Mr. Chaluts was “authorized’ to sign the convertible notes by vote of the board, the board did not

see fit to “authorize” Plaintiff to sign the convertible notes just days earlier. Most egregiously, at

the same time Plaintiff was being pressured by Defendant’s counsel to sign the convertible notes

or the Company would fail to meet its next payroll, the AJ Group’s members on the Board

completed funding of the note without Plaintiff’s signature sufficient to satisfy payroll. The AJ

Group’s members on the Board also mislead the only independent Board Member into believing

that Plaintiff had refused to sign the convertible notes, and that Plaintiff’s execution of the

convertible notes was required for implantation of the notes when it was not. As a result, this

independent Board Member voted to terminate Plaintiff’s employment based on inaccurate and

incomplete information. And despite refusing to fund Project Verte in 2020 while Plaintiff was




                                                  2
           Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 8 of 31




still employed, after Plaintiff was fired, Mr. Gol, Mr. Chaluts, through AJ Group, diluted Plaintiff’s

shares and began funding Project Verte again and continue to do so to this day.

          Plaintiff now seeks his day in Court after being unfairly blamed for internal turmoil aboard

the ship by those who fomented it. For the reasons set forth below, Plaintiff requests that the Court

deny Defendant’s Motion for Summary Judgment.

                                     STATEMENT OF FACTS

    I.       PROJECT VERTE’S CORPORATE MAKEUP: INVESTORS, DIRECTORS,
             AND FINANCING.

          Project Verte is a cloud-based supply chain platform powered by artificial intelligence,

designed to help multi-channel retailers expand their sales and streamline their fulfillment operations.

The initial investors in Project Verte were TNJ Holdings, Inc., Amir Chaluts, Chaluts Trust, JGFT

LLC, PGFT LLC, and Jane Gol (hereinafter “Initial Stockholders”). See Plaintiff’s Opposition to

Defendant’s Rule 56.1 Statement and Plaintiff’s Statement of Additional and Disputed Facts (“Pl’s

56.1”) at ¶ 2. Near the beginning of Project Verte’s formation, Jossef Kahlon disclosed that he was

a “bad actor” to Jane Gol. See Pl’s 56.1. at ¶ 4. However, despite his “bad actor” status, Jossef

Kahlon worked closely with Jane Gol, Amir Chaluts, and Plaintiff from the beginning of Project

Verte’s formation. See Pl’s 56.1 at ¶ 12.

          Effective August 17, 2018, the Initial Stockholders entered into an Initial Stockholders’

Agreement (“ISA”). See Pl’s 56.1 at ¶ 2. See Pl’s 56.1.Pursuant to the ISA, Project Verte appointed

two directors – Julian Kahlon was appointed by TNJ Holdings, Inc. (“TNJ”), and Jane Gol was

appointed by investors Amir Chaluts, Chaluts Family Trust, JGFT LLC, PGFT LLC, and Jane Gol

(collectively, the “AJ Group”). See Pl’s 56.1 at ¶ 3. See Pl’s. On June 17, 2019, Initial Stockholders

approved and ratified an Amended and Restated Stockholders’ Agreement (ARSA). See Pl’s 56.1

at ¶ 5.



                                                   3
         Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 9 of 31




       Pursuant to the terms of the Amended and Restated Stockholders’ Agreement, the Initial

Stockholders acknowledged that additional capital would be required to fund Project Verte and

that a portion of the capital would be provided by the Initial Stockholders. See Pl’s 56.1 at ¶ 7.

Pl’s. TNJ understood that AJ Group could draw on TNJ’s $3.7 million credit that it obtained in

January of 2019 for TNJ’s portion of future capital contributions. See Pl’s 56.1 at ¶ 7.

       Project Verte covered some of its operating expenses by issuing capital call notices to TNJ

and to the AJ Group. See Pl’s 56.1 at ¶ 10. TNJ directly paid various third parties, entities, and

vendors on behalf of Project Verte. See Pl’s 56.1 at ¶ 10. Additionally, Jossef Kahlon provided

direct funding to TNJ to fund Project Verte pursuant to the capital call notices. See Pl’s 56.1 at ¶

11. While the AJ Group provided some funding to Project Verte pursuant to these capital call

notices, AJ Group did not always pay vendors who were listed on capital call notices. See Pl’s

56.1 at ¶ 11. The Initial Stockholders dispute whether or not and/or to what degree TNJ may have

provided funding to Project Verte - while TNJ believed a $3.7 million dollar credit would be

applied to its share of capital contributions, AJ Group failed to acknowledge the credit. See Pl’s

56.1 at ¶ 13.

       TNJ and the AJ Group subsequently entered into a First Amendment to the Amended and

Restated Stockholders’ Agreement with an effective date of July 21, 2019 (“First Amendment”).

See Pl’s 56.1 at ¶ 14. The intention and expectation behind the First Amendment was to add two

non-shareholder independent directors to recruit outside investors. See Pl’s 56.1 at ¶ 15. However,

while TNJ appointed Yafit Lev-Aretz as a non-shareholder, independent TNJ Director, the AJ

Group appointed Jane Gol as the First AJ Director and later appointed Amir Chaluts as the Second

AJ Director – two shareholders and interested directors. See Pl’s 56.1 at ¶ 15.




                                                 4
         Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 10 of 31




   II.      PLAINTIFF’S EMPLOYMENT AGREEMENT AS CEO OF PROJECT VERTE

         Plaintiff entered into an employment agreement with Project Verte (the “Employment

Agreement”) in June 2019 with respect to his employment as Chief Executive Officer of Project

Verte. See Pl’s 56.1 at ¶ 16. Pursuant to the terms of Plaintiff’s Employment Agreement, he was

to be paid a salary of $140,000/year. See Pl’s 56.1 at ¶ 16.

         Section 3.2 of Plaintiff’s Employment Agreement provides:

                3.2. Duties, Responsibilities and Authority. The Executive shall have
                such responsibilities, duties and authority as are customarily incident to
                his position as Chief Executive Officer and as may reasonably be
                assigned to him by the Board from time to time. The Executive shall
                have such authority as is commensurate with the position of Chief
                Executive Officer of the Company. Without limiting the foregoing, the
                Executive shall have the authority to make the following decisions and
                as to the following matters, without further Board approval, once the
                annual budget has been approved by the Board:
                ….(emphasis added).

         See Pl’s 56.1 at ¶ 17. Pursuant to section 6 of Mr. Kahlon’s employment agreement, either

party may have terminated Mr. Kahlon’s employment with the Company at any time and for any

reason upon the delivery by either party to the other party of at least thirty (30) days advance

written notice; provided that such notice shall not be required in the event that the Executive’s

employment is terminated by the Company for “cause” (subject to the Executive’s ability to cure

the conduct giving rise to such termination…”). See Pl’s 56.1 at ¶ 45. Moreover, section 6.9.1,

which defines acts constituting “cause,” provides that in case of a material breach of the agreement

or any other agreement with or duty owed to the Company or its Affiliates, which breach (if

curable) remains uncured thirty (30) days after receipt of written notice thereof”. See Pl’s 56.1 at

¶ 45.




                                                 5
        Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 11 of 31




       Up until January 2020, Mr. Kahlon was the initial owner of TNJ Holdings, Inc., at which

point he resigned and TNJ Holdings appointed Jossef Kahlon as the director of TNJ Holdings. See

Pl’s 56.1 at ¶ 21. On February 11, 2020, Amir Chaluts was appointed as the Second AJ Director,

and he became the fourth director for Project Verte. See Pl’s 56.1. at ¶ 22.

       On February 20, 2020, Project Verte’s board of directors held a meeting. See Pl’s 56.1. at

¶ 23. During that meeting, Ms. Gol provided the Board with an update regarding Project Verte’s

financial situation as well as its unsuccessful efforts to secure financing. Id. Ms. Gol advised the

board that the Credit Line Agreements had expired and that the current stockholders were no longer

willing to continue to provide debt financing to the Company on the terms pursuant to which they

had previously funded. See Pl’s 56.1. at ¶ 23. However, Project Verte had previously decided to

hire Ernst & Young to conduct a financial audit for the purpose of raising funds and as of the end

of 2019, it was not completed; thus, Project Verte did not have certified financials for Ms. Gol to

review. See Pl’s 56.1. at ¶ 23.

       During the February 20, 2020 board meeting, the Board members also discussed that the

valuation of the company was estimated to be $30-40 million, a figure that represented what

outside investment bank informally believed Project Verte was worth during early fundraising, in

or about Spring or Summer 2019, but there was never any formal external valuation performed by

a third party to justify such a number. See Pl’s 56.1. at ¶ 23. Additionally, Yafit Lev Aretz, the

only independent director, raised concerns with the other Board members and Project Verte’s

counsel Andrew Hulsh about the lack of neutral Board members, given that three out of the four

Board members were also shareholders of Project Verte. See Pl’s 56.1. at ¶ 23.

       The board met again on February 24, 2020 and discussed Project Verte’s financial

situation. See Pl’s 56.1. at ¶ 26. During the meeting, Ms. Gol presented the board with proposed




                                                 6
        Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 12 of 31




terms for an emergency bridge loan of up to $5,000,000 that would be offered pro rata to all Initial

Stockholders of the Company by way of a convertible note (the “Emergency Bridge Financing”).

See Pl’s 56.1. at ¶ 26. During the meeting, Jane Gol presented the board with proposed terms for

an emergency bridge loan of up to $5,000,000. See Pl’s 56.1. at ¶ 26. The convertible note

referenced a $50 million valuation and purported to be justified by: (1) discussions at three board

meetings, (2) debt that Project Verte had accumulated at that time, (3) the $1.2 million recurring

monthly expenses, (4) multiple disputes and litigations brought against Project Verte, (5) partners

who were fighting, (6) a “bad actor” on the board, and (7) because no investor had made a written

offer. See Pl’s 56.1. at ¶ 26. There was never a formal valuation conducted to support the $50-

million-dollar valuation referenced in the convertible note. See Pl’s 56.1. at ¶ 26.

       The board met again on February 25, 2020 and discussed the terms of the proposed

Emergency Bridge Financing as well as other matters. See Pl’s 56.1. at ¶ 27. In addition to the

Board members, Shlomi Amoyal, the Chief Financial Officer was also present, because the second

meeting “conflated issues of ownership with issues of funding” and his presence was helpful to

have in the room. See Pl’s 56.1. at ¶ 27. Jossef Kahlon was concerned about the unfair dilution of

TNJ’s equity in Project Verte if the Board were to vote in favor of the Emergency Bridge

Financing. See Pl’s 56.1. at ¶ 28. In fact, Jossef Kahlon had disputed the treatment of a $10 million

Gray Orange refund, which he believed should have been credited to TNJ’s contributions to Project

Verte. See Pl’s 56.1. at ¶ 12.

       The board met again on February 26, 2020 and approved the Emergency Bridge Financing.

See Pl’s 56.1. at ¶ 28. On February 27, 2020, a capital call notice in the amount of approximately

$905,000 was issued. See Pl’s 56.1. at ¶ 29. Later that day, Sara Rubenstein, who is Project Verte’s

corporate secretary, sent the convertible notes to Plaintiff to execute in his capacity as CEO of




                                                 7
        Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 13 of 31




Project Verte. See Pl’s 56.1. at ¶ 33. In addition to serving as Project Verte’s corporate secretary,

Sara Rubenstein also provided legal services for Project Verte on an ad hoc basis and served as

general counsel for Continental Ventures, which is owned by Jane Gol and Amir Chaluts. See Pl’s

56.1. at ¶ 33.

        On February 28, 2020, AJ Group wired its pro rata contribution to Project Verte’s operating

account pursuant to the convertible notes approved by the Board on February 26, 2020, even

though the convertibles notes had not yet been signed by Julian Kahlon for implementation and

funding, thereby contradicting counsel’s assertion that his signature was required for funding. See

Pl’s 56.1. at ¶ 34.

        In addition to the February 27, 2020 e-mail that Sara Rubenstein sent to Plaintiff instructing

him to sign the convertible notes that had been approved by the board, Project Verte’s outside

counsel, Andrew Hulsh, engaged in a series of email communications with Plaintiff during the

period from February 28 to March 2, 2020 in which Mr. Hulsh reiterated the Board’s instruction

that Plaintiff sign the convertible notes and communicated to Plaintiff that he was obligated to do

so. See Pl’s 56.1. at ¶ 36. On February 28, 2020, Julian Kahlon wrote to Andrew Hulsh concerning

the convertible notes saying:

                Let me understand something. You are telling me to sign documents that I
        have just received, just because you’re telling me that they’re okay to sign? Isn’t it
        the company’s right to have a chance to raise funds on better terms? Andrew, as the
        CEO of Project Verte, I’m asking you to withhold from discussing these matters
        with anyone within or outside of the company until I fully understand what it is that
        I am signing. Now please, help me understand. The AJ Group is treating Project
        Verte as if I/Project Verte will not sign the documents, they will not fund and close
        the business and if I/Project Verte will sign they will fund. Just to make a couple of
        hundred thousand dollars and maybe get some equity. It’s clear that there is money
        to fund.

              I’m not your rubber stamp and you will respect me as I have respected you.
        Today’s incident opened my eyes. I had asked Sara 3 times for all of Project Verte’s
        documentation. I have them, yes, but I want to make sure that the documents are all



                                                  8
        Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 14 of 31




        aligned. Especially with all the amendments and agreements that had gone back
        and forward. I WAS IGNORED. Due to my latest findings regarding Sara, the facts
        are: 1. She is not Project Verte’s general counsel, although she led me to believe
        that she was. 2. She is the in-house counsel for the AJ Group, which poses a massive
        conflict of interest. 3. She is Project Verte’s secretary, and certainly not acting like
        one. To think that she is in charge of all the documentation with this obvious
        conflict of interest keeps me up at night.

See Pl’s 56.1. at ¶ 36.

In another email, Plaintiff wrote to Mr. Hulsh,

        I would love to sign if I knew what I was signing and had all the details. I still
        haven’t gotten the specifics of the voting. I’m trying to go through it and to get
        the whole picture so I can better understand. I hired a lawyer to guide me through
        it, but Sara still has not sent me any of the requested paperwork. I had just
        received something yesterday to sign with context. I have no minutes, no notes,
        and what questions were. asked at the board meeting. Nothing. It is my
        responsibility to know what I am signing. Again, Andrew, I want to make sure
        you read through my email in full.

See Pl’s 56.1. at ¶ 37.

        On March 1, 2020 in response to Mr. Hulsh’s email, Mr. Kahlon also stated:

        I thought that I had instructed you to not discuss this matter with anyone else
        besides me until get this resolved. Instead of helping me resolve it, you are
        making it impossible. I’m the CEO of Project Verte, the company’s best interest
        is above all. Your actions and involvement are unethical, to say the least. I have
        asked for Verte documents and the board meeting record
        numerous times over several days and haven’t received them. The days of
        me being a rubber stamp are over!

        Our financials are not ready and has been constantly changing for the last
        18 months.

        [Y]ou know that the majority of the board are the founders and that they are going
        to vote on matters that involve them, benefiting themselves directly. Are you not
        seeing it? Don’t you think that the bare minimum is to assure clean hands? Tell
        me what you did to make sure that everything was done clean and that no one can
        revisit this later and say it wasn’t? I’m Project Verte’s gatekeeper, do you think
        you can bully me into signing off on something like that without proper
        counseling? Especially under the current circumstances. We could’ve easily done
        it properly, and you know exactly what I mean, this you didn’t do. You can easily
        call it an ambush, it feels that way to me. Just because of the nature of this kind of




                                                   9
        Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 15 of 31




        a decision, it deserved more time to thoroughly discuss and understand all of the
        long term consequences.

        This is just a basic action that we had to perform to get some of the responsibility
        off of us in case of a challenge. You should have got (or me if I knew) a reputable
        outsider to give us at least a ballpark company valuation. Do you understand that
        we had valued the company at 315mm on the low end and 900mm on the high
        end? I have sent you a few emails that you have yet to comment on. I have asked
        for your opinion on several matters and you chose to ignore me.

        Note: I don’t appreciate the tone in your emails, it makes me feel bullied,
        threatened, and you’re pushing me to sign something that looks shady. Please
        make sure to be professional. I’m asking you again, address my emails. Answer
        my questions and give me your opinions in writing and I
        will consider your recommendations.

See Pl’s 56.1. at ¶ 38.

        In an e-mail to Plaintiff dated March 1, 2020, Mr. Hulsh stated that “[t]he Board of

Directors may give general authority to any other officer to affix the seal of the Corporation and

to attest the affixing by his or her signature.” See Pl’s 56.1. at ¶ 39. Moreover, in response to Mr.

Kahlon’s question, “[d]o you agree that the CEO has to sign off on every board decision, including

“Board level decisions”? Mr. Hulsh, outside counsel for Project Verte replied, “[n]o, not at all, and

this seems to be at the heart of many of the issues. In fact, I strongly disagree with that statement.

You work for the Board, and not vice versa. To the contrary, the Board is entitled and has the legal

right to consider and sign off on every major decision involving the Company.” See Pl’s 56.1. at

¶ 42.

        The next day, on March 2, 2020, Mr. Kahlon asked Mr. Hulsh the following questions: (7)

“[d]id you agree and approve to the 50mm valuation?”; (8) “[d]o you agree that the valuation was

‘made’ by a board member or members?”; (9) “[d]o you agree that they have no experience or

knowledge in doing so?”; (10) “[d]o you agree that they could have picked any valuation?”; (11)

“[d]o you know why they had picked the 50mm. And not 70mm or 20mm?”; and (16) “[d]o you




                                                 10
        Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 16 of 31




understand that in the last Board meeting, the members that voted are a concerned party?” See Pl’s

56.1. at ¶ 40. Despite Defendant’s allegations, Mr. Kahlon never refused to sign the convertible

notes, but rather asked questions and raised concerns before signing; those questions and concerns

were never resolved. See Pl’s 56.1. at ¶ 41. When Mr. Kahlon was presented with the convertible

notes for his signature, he asked to review the notes with his counsel and proposed many questions

and concerns before he signed. See Pl’s 56.1. at ¶ 41.

        On March 3, 2020, less than a week after the Board approved the convertible notes, the

Board met again and authorized another officer or director to sign the notes. See Pl’s 56.1. at ¶ 43.

Notably, this was the first time the Board considered whether any officer or director could sign the

convertible notes. See Pl’s 56.1. at ¶ 43. The Board had not previously voted on whether Plaintiff

as an officer was required to sign the convertible notes. See Pl’s 56.1. at ¶ 43. Instead, after

approving the convertible notes, they funded it and attempted to pressure Mr. Kahlon to sign the

notes without conducting due diligence. See Pl’s 56.1. at ¶ 38. Five business days after being

presented with the notes, he was terminated by Project Verte. See Pl’s 56.1. at ¶ 41. Shortly after,

Mr. Chaluts signed the convertible notes. See Pl’s 56.1. at ¶ 43.

        The board of Project Verte voted to terminate Mr. Kahlon’s employment as CEO on March

5, 2020, solely on the basis of the purported failure to follow a directive of the board; however,

Plaintiff never refused a directive of the Board. See Pl’s 56.1. at ¶ 46. Further, in the termination

meeting, the Project Verte Board (1) relied on a termination memorandum that was not disclosed

to Plaintiff or Jossef Kahlon at the time of the vote and which included misrepresentations,

including the fact that Plaintiff had refused a directive of the board in not signing, that his signature

was necessary to implement the Board vote ratifying the notes, and that payroll would not be met

if the note was not signed by Plaintiff immediately; (2) Plaintiff and Jossef Kahlon, a TNJ




                                                   11
          Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 17 of 31




appointee to the Board, were not present for the meeting for the sake of factual inquiry or to vote;

and (3) the only independent director on the Board, Yafit Lev Aretz, relied on the memo and

counsel’s representations that Project Verte’s governance documents required an officer of the

Company to sign the convertible notes in deciding to vote in favor of Mr. Kahlon’s termination,

falsely believing that his purported refusal to sign the notes materially violated his obligations. See

Pl’s 56.1. at ¶ 46.

                                           ARGUMENT

    I.         SUMMARY JUDGMENT STANDARD

          Summary judgment is only appropriate when there is no genuine issue of material fact, and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Kirkland v.

Cablevision Sys., 760 F.3d 223, 224 (2d Cir. 2014). The proper inquiry is whether there are any

factual issues that can be resolved only at a trial because they may reasonably be resolved in favor

of either party, examining evidence in the light most favorable to, and drawing all inferences in

favor of, the non-movant. Anderson v. Liberty Lobby, 477 U.S. 242, 250 (1986); Marvel

Characters, Inc. v. Simon, 310 F.3d 280, 286 (2d Cir. 2002), citing Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986). Summary judgment may be granted only when the

non-moving party cannot recover or establish a defense under any circumstance. Perry v. Int'l

Transp. Workers' Fed'n, 750 F. Supp. 1189, 1194 (S.D.N.Y. 1990).

    II.        THE COURT SHOULD NOT GRANT DEFENDANT’S MOTION FOR
               SUMMARY JUDGMENT

          A.     Defendant Breached Mr. Kahlon’s Employment Agreement.

          Under New York law, to succeed on a breach of contract claim, a plaintiff must

demonstrate: (1) the existence of an agreement; (2) adequate performance of the contract by the

plaintiff; (3) breach of contract by the defendant; and (4) damages. Swan Media Grp., Inc. v. Staub,



                                                  12
        Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 18 of 31




841 F. Supp. 2d 804, 807 (S.D.N.Y. 2012).            Defendant breached Plaintiff’s Employment

Agreement by denying him termination-related severance benefits without “cause” as that term is

defined in his Agreement. First, Defendant’s claim that “cause” existed to deny severance benefits

to Mr. Kahlon because of his purported refusal to sign the convertible notes is entirely without

merit. Mr. Kahlon never refused to sign the convertible notes; to the contrary, he said he would

sign the notes once the good faith questions he raised were resolved. See Pl. 56.1 at ¶ 37. And

even if he had refused to sign the note, refusing to do so would not have been a basis for cause.

Second, Defendant acted in bad faith by finding cause under Plaintiff’s contract despite the fact

that the note had already been implemented and funded and the circumstances of the emergency

(the need to make payroll) resolved on February 26, 2020, without Plaintiff’s endorsement on the

note and before it was presented to him for signature. See Pl’s 56.1. at ¶ 34. In fact, Defendant

acted in bad faith at almost every opportunity while interpreting and enforcing the terms of the

Employment Agreement, including by failing to provide Mr. Kahlon a notice of the right to cure

as required by his Agreement. See Pl’s 56.1. at ¶ 34. In moving for summary judgment, Defendant

has not credibly contested Plaintiff’s theory of breach by presenting evidence that he failed to

follow a directive of the board by waiting five business days to consider his decision, or by

demonstrating that Defendant acted with good faith in finding cause and terminating him without

notice. Therefore, Defendant’s motion for summary judgment should be denied as a matter of law.

                   i. Defendant Fired Mr. Kahlon Without “Cause.”

       Defendant fired Plaintiff without cause and thus owes Plaintiff severance as defined in his

employment agreement. In the instant matter, Plaintiff was an at-will employee under a contract

that contained a provision limiting eligibility for an award of severance based on whether the

termination was for cause as defined by the contract. In these situations, an employer has the right




                                                13
        Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 19 of 31




to deny the payment of severance if a cause-based termination is justified by the contract. See

Kemelhor v. Penthouse Int'l, Ltd., 689 F.Supp. 205, 213–14 (S.D.N.Y.1988), aff'd without op., 873

F.2d 1435 (2d Cir.1989) (under New York law, employer has the right to discharge employees

pursuant to the terms of the employment contract). However, while an employer’s decision to

terminate an employee “for cause” is to be given deference, Courts will only give deference to an

employer’s “for cause” termination “where that term is not defined.” See Beach v. HSBC Bank

USA, N.A., No. 17-CV-5153, 2018 WL 3996931 (WHP), at *7 (S.D.N.Y. Aug. 21, 2018) citing

Welland v. Citigroup, Inc., 2003 WL 22973574, at *13. Further, under New York law, the board

must determine “just cause” in good faith. See Kemelhor, 689F.Supp. at 213 (under New York

law, “an employer seeking to discharge an employee by using a clause in the contract vesting the

employer with discretion must act in good faith”).

        Mr. Kahlon’s employment agreement defines “cause” to include, in relevant part, “the

Executive’s repeated or substantial refusal, failure, or inability to perform…”. See Pl. 56.1 at ¶ 45.

Pursuant to the termination letter sent to Plaintiff and records of the Board vote, Defendant voted

to terminate Plaintiff’s Employment Agreement based on his purported breach of this section. See

Pl. 56.1 at ¶ 46.

        As a preliminary matter, since Plaintiff’s contract defines “cause,” deference to the

employer is not due. Moreover, Defendant’s argument that they fired Mr. Kahlon because he

“repeatedly or substantially” failed to sign and implement the convertible notes fails as a matter of

law. Mr. Kahlon did not “repeatedly or substantially” refuse or fail to sign the convertible notes.

In fact, he acknowledged a willingness to sign the note once his reasonable inquiries were

answered, and was ultimately fired a mere five business days after he had originally been presented

with the notes. Pl. 56.1 at ¶.41. Additionally, Defendant failed to provide Mr. Kahlon with material




                                                 14
        Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 20 of 31




information in a timely fashion despite his repeated justified requests for it. Pl. 56.1 at ¶ 38. Nor

was Plaintiff’s questioning and hesitancy contrary to the Company’s interests. In fact, Mr. Kahlon

took steps to make sure the Company was accepting financing on favorable terms and in a

legitimate manner devoid of self-dealing. Pl. 56.1 at ¶ 38. Mr. Kahlon raised the prospect of self-

dealing by the AJ Group members on the Board, and took extra precautions, such as getting advice

from his own independent counsel, to ensure he was acting in the best interest of the Company. Pl.

56.1 at ¶ 41.

       A more detailed review of the chronology of events belies the unreasonableness of the

Defendant’s directives and the falsity of Defendant’s assertion of cause. On February 27, 2020,

Sara Rubenstein emailed Mr. Kahlon, asking him to sign the convertible notes that were approved

by the Board. Pl. 56.1 at ¶ 33. In addition to serving as Project Verte’s corporate secretary, Sara

Rubenstein also provided legal services for Project Verte on an ad hoc basis and served as general

counsel for Continental Ventures, which is owned by Jane Gol and Amir Chaluts. Pl. 56.1 at ¶ 33.

Mr. Kahlon, as CEO of Project Verte, asked both Sara Rubenstein and Andrew Hulsh, who is

outside counsel for Project Verte, for more information regarding the convertible notes and

whether the Company could procure alternative, more favorable financing. Pl. 56.1 at ¶ 36. Mr.

Kahlon was particularly concerned about the 50 million dollar valuation of the Company in the

convertible notes, which was entirely without basis and not the product of any inquiry, internally

or externally, in to the Company’s actual value or financing. Pl. 56.1 at ¶ 38.

        On February 29, 2020, counsel sent Plaintiff an email stating “[w]e have asked you several

times to implement the duly adopted resolutions of the board of directors by signing the convertible

note documents that Sara sent you Thursday afternoon. As both Sara and I indicated, the execution




                                                 15
        Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 21 of 31




of these documents is a critical matter for Project Verte, the failure of which may result in the

Company’s inability to discharge its many obligations, including current payroll.” Pl. 56.1 at ¶ 38.

        While Mr. Kahlon attempted to conduct due diligence into the convertible notes, Jane Gol

and Amir Chaluts, through their entities AJ Group, wired its pro rata contribution to Project

Verte’s operating account pursuant to the convertible notes - even though the convertibles notes

had not yet been executed. Pl. 56.1 at ¶ 35. Instead of encouraging Mr. Kahlon’s attempt to

investigate whether the convertible notes were based on a legitimate valuation of the Company

and whether the Company could procure alternative financing on more favorable terms, Defendant

tried to pressure Mr. Kahlon into signing the convertible notes. Pl. 56.1 at ¶ 38.

        On March 1, 2020, Plaintiff voiced concerns to counsel that end of year financials for 2019

had not been certified, and that the internal financial data lacked quality or credibility sufficient to

determine the wisdom of implementing the notes. Pl. 56.1 at ¶ 38. He also raised concerns to

counsel that counsel himself had conflicts of interest, and that the AJ Group-led Board majority

was likely to engage in unethical self-dealing and minority oppression. Pl. 56.1 at ¶ 38. Plaintiff

made it clear that more time was needed for him to evaluate the notes given all of these concerns.

Pl. 56.1 at ¶ 38.

        On March 3, 2020, less than a week after the Board approved the convertible notes, the

Board met again and authorized another director (Amir Chaluts) to sign the notes. Pl. 56.1 at ¶ 43.

Notably, this was the first time the Board considered whether any officer or director should be

authorized to sign and implement the convertible notes. And the Board had not previously voted

on whether Plaintiff as an officer was required to sign the convertible notes. Pl. 56.1 at ¶ 43.

Instead, after approving the convertible notes, they funded the notes and satisfied payroll before

attempting to pressure Mr. Kahlon to sign the notes claiming that payroll had not been met when,




                                                  16
        Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 22 of 31




in fact, it had. Shortly after Mr. Chaluts signed the convertible notes, the Board voted to terminate

Mr. Kahlon’s employment.

       In fact, Mr. Kahlon’s termination was based on unreasonable and pretextual directives.

Even though Defendant asserts that they fired Mr. Kahlon due to his purported refusal to sign the

convertible notes, the facts show that Jane Gol and Amir Chaluts funded its share of the convertible

notes on February 28, 2020 – two days after the Board approved the funding and before counsel’s

email to Plaintiff on February 29, 2020 in which he falsely asserted that Plaintiff's signature was

needed to secure upcoming payroll obligations when, in fact, those obligations were satisfied by

the payment made on February 28. As such, Mr. Kahlon’s signing of the notes was inconsequential

with respect to whether or not they would be funded, and, as a consequence, whether or not the

impending payroll would be met. In fact, the requirement that Mr. Kahlon’s “implement” the notes

by signature was completely unnecessary.

       Defendant asserts that as long as the directives given to an employee by an employer are

reasonable, the employee must carry out those instructions and that failure to do so constitutes

cause for termination. However, Defendant fails to acknowledge that “[a]n employer cannot ask

an employee to do something unreasonable and then fire the employee for cause when she fails to

do it.” Gilman v. Marsh & McLennan Co., Inc., 85 F.Supp.3d 757, 767 (S.D.N.Y. 2015) (emphasis

in original); see also Race v. Goldstar Jewellery, LLC, 84 A.D.3d 1342, 1343 (2d Dept. 2011)

(denying summary judgment for defendant who failed to meet its prima facie burden of showing

that its directions to plaintiff were reasonable and that plaintiff did not properly follow those

directions).

       Defendant’s instructions to Plaintiff to sign the Notes was not reasonable. First, the

convertible note was based on an unsupported valuation of 50 million dollars. Second, Defendant




                                                 17
        Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 23 of 31




ignored and failed to respond to Plaintiff’s numerous other reasonable due diligence concerns,

including the Company’s failure to produce reliable and certified financial records, and the

prospect of self-dealing and minority oppression by the AJ Group majority on the Board. Third,

Defendant gave Mr. Kahlon an arbitrarily short amount of time to sign the convertible notes. In

fact, Defendant fired Mr. Kahlon less than a week after they asked him to sign the notes. Finally,

and most importantly, as stated above, the purported “requirement” that Plaintiff sign the notes for

them to be implemented was not, in fact, required for them to be funded. Therefore, Defendant’s

directives were unreasonable and thus, Plaintiff should not have been fired for cause for not signing

the convertible notes. At the very least, questions of fact remain concerning whether Plaintiff

committed any act constituting cause and whether Defendants’ instructions to Plaintiff were

objectively reasonably. See Prudential-Bache Sec., Inc. v. Caporale, 664 F. Supp. 72, 74

(S.D.N.Y. 1987) (holding that an arbitration award did not establish that an employee was

dismissed for cause, despite employer’s argument to the contrary, because “[t]he most conspicuous

gap in” employer’s argument was that the basis for employee’s dismissal did “not come within the

employment agreement’s definition of termination for cause”); Capuano v. Island Comp. Prods.,

Inc., 382 F. Supp. 2d 326, 338–39 (D. Conn. 2005) (“The more difficult question is whether, on

the basis of the undisputed facts in the record, it is proper to conclude as a matter of law that

[employer] reasonably based its decision to terminate [employee] on the ‘dishonesty’ ground set

forth in [the ‘for cause’ definition set forth in the Employment Agreement]. While [employer] had

the discretion under the Employment Agreement to decide whether to terminate for cause, much

here is disputed about whether Capuano was in fact ‘dishonest’ in his representations during the

interview process.”). Therefore, summary judgment should not be granted in Defendant’s favor.

                   ii. Defendant Did Not Terminate Mr. Kahlon in “Good Faith”




                                                 18
         Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 24 of 31




         An employer has the right to terminate an employment contract pursuant to a provision

therein. Reiss v. Arabian Am. Oil Co., 279 A.D. 805 (2d Dep't 1952), aff'd, 304 N.Y. 953, 110

N.E.2d 888 (1953). However, “[u]nder New York law, parties to an express contract are bound by

an implied duty of good faith.” Apotex Corp. v. Hospira Healthcare India Private Ltd., No. 18-

CV-4903 (JMF), 2019 WL 3066328, at *6 (S.D.N.Y. July 12, 2019) (citing Cruz v.

FXDirectDealer, LLC, 720 F.3d 115, 125 (2d Cir. 2013)). An employer seeking to discharge an

employee by using a clause in the contract vesting the employer with discretion must act in “good

faith”. Reiss, 279 A.D. at 805. See Rothenberg v. Lincoln Farm Camp, Inc., 755 F.2d 1017, 1021

(2d Cir.1985); See also Sudul v. Computer Outsourcing Services, Inc., 917 F.Supp. 1033, 1045

(S.D.N.Y. 1996) (“Moreover, under the express terms of the contract and under New York law,

the Board of Directors had to determine just cause “in good faith.”); see also Kemelhor,

689F.Supp. at 213 (under New York law, “an employer seeking to discharge an employee by using

a clause in the contract vesting the employer with discretion must act in “good faith.”).

         As demonstrated above, Jane Gol and Amir Chaluts, on behalf of Project Verte, fired Mr.

Kahlon in bad faith in order to avoid paying him his full severance under his employment

agreement by requiring him to follow unreasonable directives. Further, as set forth below, they

also colluded to influence the Board’s vote to terminate Plaintiff’s Employment Agreement for

cause.

         More specifically, in the termination meeting, the AJ Group majority of the Project Verte

Board (1) relied on a termination memorandum drafted by counsel at the behest of Gol and Chaluts

that was not disclosed to Plaintiff or Jossef Kahlon at the time of the vote and which included

misrepresentations, including the fact that Plaintiff had refused a directive of the board in not

signing, that his signature was necessary to implement the Board vote ratifying the notes, and that




                                                19
        Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 25 of 31




payroll would not be met if the note was not signed by Plaintiff immediately; (2) failed to secure

the attendance of Plaintiff and Jossef Kahlon, a TNJ appointee to the Board for the sake of factual

inquiry or to vote; and (3) misled the only independent director on the Board, Yafit Lev Aretz,

who relied on the memo and counsel’s representations that Project Verte’s governance documents

required an officer of the Company to sign the convertible notes in deciding to vote in favor of Mr.

Kahlon’s termination. Pl. 56.1 at ¶ 46.

       The representations in the memo and those made to Ms. Lev Aretz in the meeting were

untrue for many reasons: as acknowledged by counsel for Project Verte in email exchanges with

Plaintiff, given the Board’s ratification of the notes, the governance documents did not require

Plaintiff to sign the notes in order for them to be implemented; Plaintiff did not refuse to sign the

notes; and the Board had not previously voted on whether Plaintiff, as an officer, was authorized

and required to sign and implement the convertible notes. Pl. 56.1 at ¶ 46. The representations to

Ms. Lev Aretz were also misleading given nondisclosures in the meeting; she was not advised that

funding under the note had already taken place before Plaintiff was presented with the note and

that payroll and rent had been made before the notes were signed, or that a Board member – Mr.

Chaluts – and not an officer was later authorized to sign the notes after the fact of funding under

its terms had taken place. Pl. 56.1 at ¶ 46. Subsequent to this meeting, the AJ Group resumed

funding after March 2020, voted Jossef Kahlon off the Board, and diluted Plaintiff and Jossef

Kahlon’s shares when the notes later matured and converted to equity. Pl. 56.1 at ¶ 46.

       For the reasons set forth above, Defendants terminated Plaintiff’s employment on false

pretenses – the real reasons for his termination were to allow Gol and Chaluts to move forward

with their self-serving agenda of obtaining financial benefit from the convertible notes, and to

avoid paying Plaintiff what he was entitled under the Employment Agreement. Thus, Defendants




                                                 20
        Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 26 of 31




did not make a determination of “just cause” in good faith, as required by the Employment

Agreement and New York law

                  iii. Defendant Failed to Give Mr. Kahlon Notice As Required By His
                       Employment Agreement

       Defendant failed to provide notice to Mr. Kahlon prior to firing him as required by his

employment agreement. Pursuant to section 6 of Mr. Kahlon’s employment agreement, either party

may have terminated Mr. Kahlon’s employment with the Company at any time and for any reason

upon the delivery by either party to the other party of at least thirty (30) days advance written

notice; provided that such notice shall not be required in the event that the Executive’s employment

is terminated by the Company for “cause” (subject to the Executive’s ability to cure the conduct

giving rise to such termination…”). Pl. 56.1 at ¶ 45. Moreover, section 6.9.1, which defines acts

constituting “cause,” provides that in case of a material breach of the agreement or any other

agreement with or duty owed to the Company or its Affiliates, which breach (if curable) remains

uncured thirty (30) days after receipt of written notice thereof”. Pl. 56.1 at ¶ 45. This Court has

held that a “warning” such as notice of termination simply cannot perform its function unless it is

provided prior to the termination. Markovits v. Venture Info Cap., Inc., 129 F. Supp. 2d 647, 654

(S.D.N.Y. 2001). Notice is ineffective unless it gives an employee time either to attempt to cure

the problem, or to seek other employment before termination. Id.

       Here, Defendant fired Mr. Kahlon without cause and as such, Defendant was obligated to

give Mr. Kahlon at least 30 days advance written notice before terminating his employment.

Defendant failed to provide any notice and instead fired Mr. Kahlon on March 5, 2020, for

allegedly not signing the convertible notes. Pl. 56.1 at ¶ 47. Moreover, Defendant failed to give

Mr. Kahlon time to cure the alleged misconduct i.e., not signing the convertible notes. On February

26, 2020, the Board voted to approve the funding of convertible notes. Pl. 56.1 at ¶ 28. The next



                                                21
        Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 27 of 31




day, Sara Rubenstein emailed Mr. Kahlon asking him to sign the convertible notes. Pl. 56.1 at ¶

33. On February 28, 2020, Jane Gol and Amir Chaluts, through their entity AJ Group, funded their

share of the convertible notes and on March 5, 2020, approximately one week after receiving the

convertible notes to sign, Defendant fired Mr. Kahlon. Mr. Kahlon was not given the opportunity

to cure any breach, if any, and in fact, he was not required to sign the convertible notes. Shortly

before Mr. Kahlon was terminated, Mr. Chaluts signed the convertible notes.

       As such, there is a genuine dispute over whether notice was required before Defendant

terminated Plaintiff’s employment and thus, the court should not grant Defendant’s motion for

summary judgment. In fact, courts have held that “[w]hether a party’s method of terminating the

contract was valid may raise a dispute of fact best reserved for trial.” Research Frontier Inc. v.

Prelco Inc., 18-CV-2939, 2020 WL 6746730, at *7 (E.D.N.Y. Nov. 17, 2020) (citing Bonnie &

Co. Fashions v. Bankers Tr. Co., 945 F.Supp. 693, 717-18 (S.D.N.Y. 1996) (denying summary

judgment regarding the effectiveness of a termination notice, where the contract’s termination

clause required written notice transmitted by registered or certified mail, and the terminating party

transmitted written notice by fax)); see also Naccarato v. Commercial Capital Corp., 859

N.Y.S.2d 904 (Sup. Ct. N.Y. Cnty. 2008) (fact questions on whether defendant fired plaintiff in

violation of provision requiring notice, and if they did, if notice was unnecessary as futile was

sufficient to preclude summary judgment on similar cause-based severance employment contract

term); see also Scudder v. Jack Hall Plumbing & Heating, Inc., 302 A.D.2d 848 (2003)(employer

breached employment contract with employee who could only be terminated for cause by

discharging employee without following for-cause termination process outlined in employment

contract.); see Markovits v. Venture Info Cap., Inc., 129 F. Supp. 2d 647, 654 (S.D.N.Y. 2001)(

Notice of cause, sent more than eight months after employee was terminated, was insufficient to




                                                 22
        Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 28 of 31




constitute “notice” required under employment contract in order for termination to be “for cause”;

plain meaning of contract's notice requirement was that it be given prior to termination.).

       In this case, Mr. Kahlon was not given notice by Defendant of the opportunity to cure, and

as such, there is a genuine dispute over whether notice was required before Defendant terminated

Plaintiff’s employment. Thus, the court should not grant Defendant’s motion for summary

judgment.

       B.      Plaintiff’s Claim for Breach of the Implied Covenant of Good Faith and Fair
               Dealing Articulates a Separate Theory of Breach of Contract

        “Under New York law, parties to an express contract are bound by an implied duty of good

faith.” Apotex Corp., 2019 WL 3066328, at *6 (citing Cruz, 720 F.3d at 125). “In determining

whether a party has breached the obligation or covenant of good faith and fair dealing, a court

must examine not only the express language of the parties' contract, but also any course of

performance or course of dealing that may exist between the parties. See Beach, 2018 WL

3996931, at *9. Thus, whether particular conduct violates ... the duty of good faith and fair dealing

... is ordinarily a question of fact to be determined by the jury....” Tractebel Energy Mktg., Inc. v.

AEP Power Mktg., Inc., 487 F.3d 89, 98 (2d Cir. 2007). Indeed, summary judgment is ordinarily

inappropriate where intent and state of mind are at issue. See Leberman v. John Blair & Co., 880

F.2d 1555, 1559–60 (2d Cir. 1989) (“[It] is notoriously inappropriate for determination of claims

in which issues of intent, good faith and other subjective feelings play dominant roles.”).

       Plaintiff’s theory of the breach of duty of good faith and fair dealing, while pled separately,

was styled as a breach of contract claim See Pl. Compl. at ¶ 82 (“Under New York law, each party

to a contract has a duty of good faith and fair dealing toward the other party to the contract.”).

The arguments set forth above relating to Defendant’s bad faith in interpreting “cause” as defined

by Plaintiff’s Employment Agreement support Plaintiff’s theory of breach of contract claim



                                                 23
         Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 29 of 31




predicated on a breach of the implied covenant of good faith and fair dealing. As such, Defendant’s

motion for summary judgment on Plaintiff’s breach of contract claims predicated on a breach of

the implied covenant of good faith and fair dealing should not be dismissed. See Beach, 2018 WL

3996931, at *9 (“In addition to disputing these assertions, HSBC argues that the implied covenant

of good faith and fair dealing does not provide an independent basis for recovery. This is of no

moment. Beach does not assert this claim as an independent one under the implied covenant.

Rather, he styles it as a breach of contract claim predicated on a breach of the implied covenant.).1

        C.       Plaintiff Has Plead Violations of NYLL Section 193 For Failure to Pay Earned
                 Severance Wage Supplements Sufficient to Survive Defendant’s Motion for
                 Summary Judgment

        Defendant claims that Plaintiff’s NYLL claims must be dismissed because Sections 191

and 198 of NYLL Article 6 do not apply to executives. However, Plaintiff pleads claims under

both Section 193 and Section 198. See Pl. Compl. at ¶ 71. Further, Section 198 of NYLL Article

6 does not exclude executives expressly. Pachter v. Bernard Hodes Group, Inc., 541 F.3d 461,

463-64 (2d Cir.2008) (noting that “New York Labor Law Article 6 ... includes executives unless

otherwise excluded”). Courts have held the availability of remedies under Section 198, if any, will

depend on the resolution of the plaintiff's claim under Section 193, and that claims for separation

pay under Section 193 are not barred by Labor Law § 198–c (3) which applies narrowly. See

Danusiar v. Auditchain USA, Inc., No. 20 Civ. 1477, 2020 WL 6126378, at *8 (S.D.N.Y. Oct. 8,

2020) (“Taking as true the plaintiff's allegations that he earned his “wages,” which included his

salary, bonus and separation pay, and the defendants failed to pay his earned “wages,” the Court

finds that the plaintiff alleged sufficient factual content that allows the Court to draw the reasonable

inference that the defendants are liable for violating Section 193 of NYLL”).


1
        Plaintiff concedes dismissal of Plaintiff’s Third and Fifth Causes of Action for Declaratory Judgment and
Breach of COBRA Notice obligations.


                                                        24
       Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 30 of 31




       Defendant references Monagle v. Scholastic, Inc., No. 06 Civ. 14342 GEL, 2007 WL

766282, (S.D.N.Y. Mar. 9, 2007) in support of its contention that NYLL Section 193 is

inapplicable to nonpayment of wage or severance. The Danusiar court addressed and dismissed

the Monacle holding, stating:

       The defendants assert that “Section 193 has nothing to do with failure to pay wages or
       severance benefits, governing instead the specific subject of making deductions from
       wages,” relying on Monagle v. Scholastic, Inc., No. 06 Civ. 14342 GEL, 2007 WL 766282,
       at *2 (S.D.N.Y. Mar. 9, 2007) … The defendants do not make citation to any New York
       Court of Appeals decision in support of their argument that “Section 193 has nothing to do
       with failure to pay wages or severance benefits, governing instead the specific subject of
       making deductions from wages.)

See Danusiar, 2020 WL 6126378, at *8. The Danusiar, court cited the New York Court of

Appeals decision in Ryan v. Kellogg Partners Institutional Servs., 19 N.Y.3d 1, 16, 945 N.Y.S.2d

593, 602, 968 N.E.2d 947 (2012) as standing for the proposition that where earned wages or

supplemental wages such as earned severance pay was concerned, failure to pay constituted a

violation of Labor Law § 193. Id.

       For these reasons, Plaintiff has alleged facts sufficient for his claims under NYLL § 193 to

survive summary judgment.

                                        CONCLUSION

       Based on the foregoing, Plaintiff respectfully request that this Court deny Defendant’s

Motion for Summary Judgment, and issue such further relief as this Court deems just and proper.

Dated: June 1, 2021
       New York, NY
                                                     Respectfully submitted,
                                             By:     __/s/_______________________
                                                     Christopher Q. Davis (CD-7282)
                                                     Rachel M. Haskell (RH-8248)
                                                     The Law Office of Christopher Q. Davis
                                                     80 Broad Street, Suite 1803
                                                     New York, New York 10007
                                                     Telephone: (646) 430-7930



                                               25
Case 1:20-cv-03774-MKV Document 99 Filed 06/02/21 Page 31 of 31




                                   Attorneys for Plaintiff




                              26
